Judgment affirmed, ■with costs. Memorandum: After the court had charged the jury and while requests to charge were being considered the court instructed the jury as follows: “ If you find that the driver of the vehicle found herself suddenly placed in an emergency which was not of her own creation, she was thereafter charged only with the duty of exercising her best judgment.” We find the technical error in the instructions quoted not to be a basis for reversal in view of the full statement of the standard of care included in the main charge. All concur. (The judgment is for defendant in an automobile negligence action.) Present —■ Sears, P. J., Edgeomb, Crosby, Lewis and Cunningham, JJ.